Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 12/11/2020. Applicant has amended independent claim 1 and dependent claim 13. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonda et al., US 2018/0248165.
Regarding claim 1, Gonda et al., teaches an electrode-separator assembly (0154) for a nickel-zinc battery (0055), comprising: 
a positive-electrode plate containing nickel hydroxide (0054) and/or nickel oxyhydroxide (0054); 
a negative-electrode plate containing zinc and/or zinc oxide (0012); 

a resin frame (0057) having an opening (0057), the LDH separator and the positive-electrode plate being at least one of fitted in and joined directly to the opening (0156; Fig. 3A; separator 28; frame 32).
Gonda et al., does not teach the positive-electrode plate has a narrower face than the negative-electrode plate such that the negative-electrode plate has a clearance area that does not overlap with the positive-electrode plate over a predetermined width from the outer peripheral edge of the negative-electrode plate, and the peripheral end faces of the LDH separator and a segment of the LDH separator are covered with the resin frame, the segment being adjacent to the positive-electrode plate and corresponding to the clearance area. 
However, the sizes of the electrode plates would not be sufficient to patentably distinguish over the prior art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Regarding claim 2, Gonda et al., does not teach the clearance area has a width ranging from 1 to 10 mm.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Gonda et al., teaches the positive-electrode plate comprises a positive-electrode collector (0084) having a positive-electrode collector tab extending from one side of the outer periphery of the positive-electrode plate (extending portion of the collector) (0084), and the negative-electrode plate comprises a negative-electrode collector (0084) having 
Regarding claim 4, Gonda et al., teaches the positive-electrode collector tab and the negative-electrode collector tab extend in opposite directions (Fig. 1A; collector 18). 
Regarding claim 5, Gonda et al., teaches the resin frame extends along the thickness of the negative-electrode plate so as to cover the peripheral end faces of the negative-electrode plate (Fig. 1A; resin frame 32; negative electrode 20). 
Regarding claim 6, Gonda et al., teaches the peripheral end faces of the negative-electrode plate are sealed with sealing members (abstract; 0008) and/or an adhesive (0057; 0088). 
Regarding claim 7, Gonda et al., teaches the LDH separator is gas-impermeable and/or water-impermeable (0057; 0065; 0090). 
Regarding claim 8, Gonda et al., teaches the LDH separator is a composite with a porous substrate (0008; 0029-0030). 
Regarding claim 9, Gonda et al., teaches the LDH separator has a LDH membrane (0065) composed of an aggregate of multiple platy LDH particles (0031; 0097), and the platy LDH particles are oriented vertical or oblique to the face of the porous substrate (0097-0098). 
Regarding claim 10, Gonda et al., teaches the positive-electrode plate and/or the negative-electrode plate are wrapped with a non-woven fabric (0063), the non-woven fabric being impregnated or impregnatable with an electrolyte containing an aqueous alkali metal hydroxide solution (0061). 

Regarding claim 12, Gonda et al., teaches a nickel-zinc battery pack (0055) comprising: a resin container (0088); a plurality of the electrode-separator assemblies according to claim 1 (0065) disposed in parallel (0090; 0098-0099) and accommodated in the resin container without being separated from each other by partition walls (0154); and an electrolyte containing an aqueous alkali metal hydroxide solution (0088). 
Regarding claim 13, Gonda et al., teaches the positive-electrode plates (0076) comprises respective positive-electrode collectors (0084) having respective positive-electrode collector tabs (extending portion) (0084) extending from one side of the outer periphery of the positive-electrode plates (0084), and the negative-electrode plates (0080) comprises respective negative-electrode collectors (0084) having respective negative-electrode collector tabs (extending portion) (0084) extending from one side of the outer periphery of the negative-electrode plates (0084), the positive-electrode collector tabs and the negative-electrode collector tabs extending in opposite directions, and wherein the positive-electrode collector tabs are connected to a positive-electrode collector terminal, and the negative-electrode collector tabs are connected to a negative-electrode collector terminal, the positive-electrode collector terminal and the negative-electrode collector terminal being disposed at opposite sides of the resin container (Fig. 1A; frame 32; collector 18) (0055; 0084; 0088).

Response to Arguments
3.	Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that “Gonda '165 does not disclose "the LDH separator and the positive-electrode plate being at least one of fitted in and joined directly to the opening" of the resin frame, "the positive-electrode plate has a narrower face than the negative-electrode plate such that the negative-electrode plate has a clearance area that does not overlap with the positive-electrode plate over a predetermined width from the outer peripheral edge of the negative-electrode plate", and the segment of the LDH separator covered with the resin frame "being adjacent to the positive-electrode plate and corresponding to the clearance area" recited in Claim 1.” 
However, Gonda discloses a positive-electrode plate being fitted or joined to the opening in its resin frame as Gonda teaches that the LDH-containing separator 28 is fitted to an opening in the resin frame 32 (0057). Fig. 3A teaches the electrode 16 (or the counter electrode 104) is either fitted in or joined directly to the resin frame 32.
Applicant argues that “as to the features of the claimed electrode-separator assembly that the Office Action concedes Gonda '165 does not disclose, it contends that these claimed features are obvious because the sizes of the electrode plates are not sufficient to patentably distinguish over the prior art. However, the Office Action does not provide an explanation as to why the sizes of the electrode plates alone render obvious all of the claimed features not disclosed by Gonda '165.” 

The Applicant argues that Gonda '165 “does not disclose or suggest that the electrode 16 (or the counter electrode 104) is either fitted in or joined directly to the resin frame 32.” 
However, as seen in Fig. 3A of Gonda et al., US 2018/0248165, Gonda et al., teaches a separator 28 which is joined directly to the frame 32 (resin frame) (0061) in the electrode 10.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727